Response to Arguments
This Office Action is in response to 07/11/2022 AFCP Request and Amendment.
The request for reconsideration has been considered but does NOT place the application in condition for allowance because of the newly discovered reference.  
At least claim 1 would be rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2012/0134213 to Choi et al. (hereafter Choi) in view of US 9,958,845 to Jung et al. (hereafter Jung).
Regarding independent claim 1, Jang teaches a memory device comprising: 
a peripheral circuit (FIG. 4: XDEC 200, YDEC 400 and SA&WD 300) configured to perform a plurality of internal operations corresponding to a plurality of internal commands input from a memory controller (FIG. 3: access operation(s) in step S100; the access operations could be a write operation to program state P2 in response to a first inherent write command to a first memory cell, and a write operation to program state P7 in response to a second inherent write command to a second memory cell at temperature range TR4 shown in FIG. 7A); 
a temperature information controller (FIG. 5A: Tcode GEN. 541, see details in FIG. 6) configured to generate a first temperature code corresponding to a first internal command among the plurality of internal commands (FIG. 3: detect temperature and/or memory cell condition in step S100 after the first inherent write command is received for the first access operation in step S100), wherein the first temperature code indicates an internal temperature (FIG. 6: temperature is detected via temperature detector 541b) when the first internal command is received from the memory controller; and 
an operation controller (FIG. 4: control logic 600) configured to control the peripheral circuit to perform a first internal operation corresponding to the first internal command using a first internal voltage generated based on the first temperature code (FIG. 3: perform access in step S130 using compensated operating voltage derived in steps S100 and S120 for program state P2 at first voltage, e.g. voltage corresponding to P2 at TR4 in FIG. 7A), and to perform a second internal operation corresponding to a second internal command, using a second internal voltage generated based on using the first temperature code (FIG. 3: perform access in step S130 using compensated operating voltage derived in steps S100 and S120 for program state P7 at second voltage, e.g. voltage corresponding to P7 at TR4 in FIG. 7A).
Choi does not teach the strike through limitations.
Jung teaches an average sensing temperature value is generated during a set period (FIG. 8: average sensing temperature AT is generated over a period of 1000 seconds, see 10:37-67).
Since Choi and Jung are all from the same field of endeavor, the purpose disclosed by Jung would have been recognized in the pertinent art of Jang.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an average sensing temperature value as suggested in Jung to the memory device of Choi instead of instantaneous value for simplicity and more accuracy.  It is understood that ambient temperature of a memory device does not vary significantly over a few minutes, and that the average sensing temperature of Jung can be used for more than one internal operations, as long as those internal operations are performed within the set period of 1000 seconds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 15, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824